Title: To George Washington from Thomas Johnson, 21 March 1795
From: Johnson, Thomas
To: Washington, George


        
          George Town [D.C.] 21. March 1795.
        
        Yesterday Evening I received here, my dear sir, your Letter of the sixth. I never designed to give you the Trouble, and if I judge right the pain, of investigating Disputes between the Comrs and me; and I am confident you will do me the Justice to believe, in general, that my Disposition did not lead me, out of my way, to look for an Opportunity to quarrel with them. But Things are brought to that State, without any Fault, I think in me, that they or I must retreat and it is not usual with me to give up the Ground I have once taken.
        I wish indeed that your choice to fill Mr Carroll place may satisfy yourself. I do not know who may present themselves to your Mind—from the unreserve which, to my Satisfaction and pleasure, has obtained between Doctr Stuart & me, and the Conversation I had with him last Month, I suppose Mr white is the person he has mentioned to you: a Gentleman whose Character is known to me only from fair Report, and must be fixt with you from better Materials. Some Time agoe I gained a little Acquaintance with Mr Campbell of Richmond, he lately passed through and designs, almost immediately, to settle in the City; the little Time he staid I was almost constantly in his Company, and if I may assume to myself to judge of Men, he has a fine Head and is an excellent Lawyer: the world says too he has a fine Heart.
        It occurred to me that probably for a while at least, it might suit him to act and I wrote to you under that Idea—I certainly

was not Liberty nor did I drop any Hint leading to any such Object.
        My mention of Mr Campbell is so far from being by way of Opposition to Mr White, that I wish I could name for your Consideration half a dozen, the fitness of each of whom, making your Difficulty to pass over either—Might you expect to have Mr Innis’s Services—the Independency of Mr Carrington would be a great Virtue in a new Commissioner you know more of that and of the other parts of his Character than I do.
        It is mortifying that an old Man, having almost crossed the Stage, cannot quietly quit it without being kickt at behind by Envy personified in young Men; however some Times, instead of the old Fellow’s falling on his Nose, the Blade kicks so wonton and high that he falls on his Back himself and draws on him the contemptuous Laughter of the Spectators—May such Strokes never reach you or Your most affectionate Servt
        
          Th. Johnson
        
      